Reason for Allowance

The applicant amended claims 1 and 18 in the amendment received on 5/13/2022.

Claims 1-3, 5-10,12-14 and 16-22 are pending.

The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Raji, U.S. No. 20160241504) does not teach nor suggest in detail “wherein the social interaction data comprises a number of times the content items were liked by the other users, a number of times the content items were commented on by the other users, and a number of times users that were sent the content items resent, to other users, the content items; determining a time period and content items corresponding to the time period to resurface to the user, the time period selected based on comparing the social interaction data, the viewing data, and the modification data associated with the content items corresponding to the time period with the social interaction data, the viewing data, and the modification data associated with content items generated during other time periods, wherein in the comparing the modification data added to the content items by the user is given more weight than the social interaction data and the viewing data are given; generating an order of the content items corresponding to the time period to resurface to the user; generating a title page for the time period to resurface to the user, the title page comprising a title and an indication of a date for the time period; and causing to be displayed, on a display of the client device, the title page with user interface items” in combination with all the elements of each independent claim as argued by Applicant (see pages 7-10 of applicant’s argument dated 5/13/2022).   So as indicated by the above statements, Applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The above features in conjunction with all other limitations of the dependent and independent claims 1-3,5-10,12-14 and 16-22 are hereby allowed.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Allowed Claims

	Claims 1-3,5-10,12-14 and 16-22 are allowed (renumbered 1-19).

Cancelled claims

	Claims 4, 11 and 15 are cancelled without prejudice or disclaimer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 11am-8pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
7/2/2022
/SURAJ M JOSHI/Primary Examiner, Art Unit 2447